Citation Nr: 0829090	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dizziness, claimed as 
secondary to a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to September 
1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for dizziness 
secondary to a head injury.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Upon request, a claimant is entitled to a hearing at any time 
on any issue involved in a claim.  38 C.F.R. § 3.103(c)(1) 
(2007).  The purpose of a hearing is to permit the claimant 
to introduce into the record, in person, any available 
evidence which he or she considers material and any arguments 
or contentions he or she may consider pertinent.  38 C.F.R. § 
3.103(c)(2).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  

A review of the record in this case shows that in his 
November 2005 substantive appeal, the veteran indicated that 
although he did not want to attend a Board hearing at the RO, 
he did wish to attend "a personal hearing at the local 
office in St. Louis, MO."  He has not yet been afforded his 
requested hearing.  





Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing at the RO.  

2.  Following the hearing, and after 
conducting any additional evidentiary 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
considering all the evidence of record.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

